Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 30, 2014

                                            No. 04-14-00376-CR

                                       IN RE John Newton ALLEN

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

       On May 27, 2014, relator filed a pro se petition for writ of mandamus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on May 30th, 2014.



                                                                     _____________________________
                                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of May, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
 This proceeding arises out of Cause No. 9630, styled The State of Texas v. John Newton Allen, pending in the 2nd
District Court, Cherokee County, Texas, the Honorable Dwight L. Phifer presiding.